Title: To John Adams from John Henry Sherburne, 4 October 1825
From: Sherburne, John Henry
To: Adams, John


				
					Honored Sir,
					Portsmouth October 4. 1825.
				
				As the nephew of your late friend General William Whipple, who signed with you the Declaration of Independence in 1776, and who afterwards defended it, with his sword, and as the Nephew of the late Governor John Langdon, who assisted, in framing our all wise Constitution, I beg your acceptance of the Volume herewith transmitted, being the Life & Charactor of your late friend, and Patriot John Paul Jones.and am with the highest respect  / & veneration Your obt. Servant
				
					John Henry Sherbourne.
				
				
			